Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 27, 2021

                                      No. 04-21-00266-CV

                                  Cecilia A. CASTELLANO,
                                           Appellant

                                                v.

                            BELT BUILT CONTRACTING, LLC,
                                       Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-20606
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER

        The reporter’s record in this appeal was originally due on July 12, 2021. On July 23,
2021, Ms. Debra Jimenez, the court reporter responsible for filing the reporter’s record in this
appeal, filed a Notification of Late Record stating she is “in a two-week in-person jury trial” and
she anticipates filing the record by August 22, 2021. Ms. Jimenez is hereby ORDERED to file
the reporter’s record no later than August 23, 2021. Because this is an accelerated appeal,
further extensions of time will be disfavored absent extenuating circumstances.


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court